Case 2:12-cv-00572-JRG Document 494 Filed 01/16/20 Page 1 of 5 PageID #: 13132




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             MARSHALL DIVISION


ARCHER AND WHITE SALES, INC.

            Plaintiff,

      v.

HENRY SCHEIN, INC., DANAHER                   Civil Action No. 2:12-CV-00572-
CORPORATION, INSTRUMENTARIUM                  JRG
DENTAL, INC., DENTAL EQUIPMENT,
LLC, KAVO DENTAL TECHNOLOGIES,                FILED UNDER SEAL
LLC, DENTAL IMAGING
TECHNOLOGIES CORPORATION,
PATTERSON COMPANIES, INC., AND
BENCO DENTAL SUPPLY CO.,

            Defendants.


 PLAINTIFF ARCHER AND WHITE SALES, INC.’S RESPONSE IN OPPOSITION TO
            DEFENDANTS’ SUPPLEMENTAL MOTION IN LIMINE
Case 2:12-cv-00572-JRG Document 494 Filed 01/16/20 Page 2 of 5 PageID #: 13133



MIL 20: References to any Defendant as a “conspirator,” “cartel member,” or any other
disparaging, derogatory, or conclusory title presupposing Defendants have engaged in the
conduct Plaintiff alleges.

        Defendants argue that Archer “disparages” them by using terms like “cartel members”

and “conspirators” in the Joint Pretrial Order. As a threshold matter, Defendants advanced the

same argument in Defendants’ motion in limine (MIL) No. 14, filed nearly two years ago, which

sought to prohibit “group” terms including “cartel members” but also including, remarkably,

terms like “Defendants” or “Danaher.” Dkt. No. 358 at 14. For all the reasons stated in Archer’s

response, Dkt. No. 378 at 14-15, the Court should deny Defendants’ MIL No. 14. The Court

should also deny the current motion (MIL No. 20), for the reasons stated in Archer’s prior

briefing and below.

        Defendants’ latest motion seems to narrow their arguments to only so-called

“derogatory” terms, specifically: “cartel members” and “conspirators.” Despite this apparent

narrowing, however, Defendants continue to mischaracterize the terms in question and to seek

inappropriate relief.

        The term “cartel” is a term-of-art in antitrust cases, as shown in the reports of Archer’s

experts Steven Magee and Devrim Ikizler. See, e.g., Dkt. No. 298-2 at 45, ¶ 119 (opining that



                                           ).1 Far from disputing the appropriate use of the term-of-art

in this context, Defendants’ expert Robert Maness

                                                 Nevertheless, Defendants would convert any utterance

of this term into a violation of a Court order. However, such a ruling would serve no purpose but

to prohibit common descriptor, setting a landmine for counsel and the parties’ witnesses.

1
 Usage of the term is also common in the caselaw interpreting and applying the Sherman Act. See, e.g., MM Steel,
L.P. v. JSW Steel (USA) Inc., 806 F.3d 835 (5th Cir. 2015). Defendants do not cite a single case excluding a
reference to the phrase “cartel” in an antitrust context, and Archer has found none.


                                                        1
Case 2:12-cv-00572-JRG Document 494 Filed 01/16/20 Page 3 of 5 PageID #: 13134



        Moreover, there is no appreciable risk that a jury would confuse Defendants with




               , courts have denied motions in limine seeking to limit the language used at trial.

See, e.g., Joan Cravens, Inc. v. Deas Constr., Inc., 2017 U.S. Dist. LEXIS 6822, at *8 (S.D.

Miss. Jan, 18, 2017) (denying motion to prevent reference to the phrase “guillotine” because

“[t]he Court does not believe that there is a risk that the jury will take the comparison so literally

as to believe that Plaintiffs are accusing Defendants of decapitation”). Even if there were

minimal risk of such an association (there is not), it could be addressed by the parties and their

experts during the trial.

        A wholesale bar on the term “conspirator” is likewise unwarranted. The fundamental

allegation in this case is Archer’s contention that the Defendants engaged in a “contract,

combination, and conspiracy in restraint of trade.” Dkt. No. 462 (Joint Pretrial Order, defining

the nature of the action). The term “conspirator” and related terms like “co-conspirator,”

“conspiracy,” “conspire,” and “conspired” will also appear throughout the case—as they have

since its inception. For example, the parties’ experts use these terms throughout their reports;

see, e.g., Dkt. No. 298-2; so do both sides’ proposed jury instructions, Dkt. No. 480; and the

terms “conspirator” or “co-conspirator” might play into the evidentiary issues that arise during

trial, e.g., through the co-conspirator exception to the rule against hearsay). Accordingly, a

blanket ruling making an utterance of the word “conspirator,” whether intentional or otherwise, a

violation of a Court order would be unworkable and unjustified.




                                                  2
Case 2:12-cv-00572-JRG Document 494 Filed 01/16/20 Page 4 of 5 PageID #: 13135



Dated: January 14, 2020.            MCKOOL SMITH, P.C.
                                    /s/ Samuel F. Baxter
                                    Samuel F. Baxter
                                    Texas State Bar No. 01938000
                                    sbaxter@McKoolSmith.com
                                    McKool Smith, P.C.
                                    104 E. Houston, Suite 300
                                    Marshall, Texas 75670
                                    Telephone: (903) 923-9000
                                    Facsimile: (903) 923-9099

                                    Lewis T. LeClair
                                    Texas State Bar No. 12072500
                                    lleclair@mckoolsmith.com
                                    Gary Cruciani
                                    Texas State Bar No. 05177300
                                    gcruciani@McKoolSmith.com
                                    Travis E. DeArman
                                    Texas State Bar No. 24074117
                                    tdearman@McKoolSmith.com
                                    Chelsea A. Priest
                                    Texas State Bar No. 24102375
                                    cpriest@McKoolSmith.com
                                    McKool Smith, P.C.
                                    300 Crescent Court Suite 1500
                                    Dallas, TX 75201
                                    Telephone: (214) 978-4000
                                    Facsimile: (214) 978-4044

                                    Charles E. Fowler, Jr.
                                    Texas State Bar No. 24083014
                                    cfowler@McKoolSmith.com
                                    McKool Smith, P.C.
                                    300 W. 6th Street, Suite 1700
                                    Austin, TX 78701
                                    Telephone: (512) 692-8700
                                    Facsimile: (512) 692-8744

                                    ATTORNEYS FOR PLAINTIFF
                                    ARCHER AND WHITE SALES, INC.




                                      3
Case 2:12-cv-00572-JRG Document 494 Filed 01/16/20 Page 5 of 5 PageID #: 13136



                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing document has

been served on all counsel of record via electronic mail on January 14, 2020.

                                                             /s/ Travis DeArman
                                                             Travis DeArman



             CERTIFICATE OF AUTHORIZATION TO FILE UNDER SEAL

       The undersigned certifies that the foregoing document is authorized to be filed under seal

pursuant to the Protective Order entered in this case (Dkt. No. 116).

                                                             /s/ Travis DeArman
                                                             Travis DeArman




                                                 4
